DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
Regarding amended claim 1, applicant argued that breathing cycle and heart rate in Liu is not a time series of sensing features such that each sensing feature (SF) of the first TSSF comprises one of: a distance score, a Euclidean distance, a similarity score, a correlation, a covariance, or an inner product, based on two adjacent groups of channel information (CI) of the TSCI.
	However, examiner respectively disagrees.  Despite of applicant’s argument, Liu’s sensed features are in time series (Figs. 1, 4-6, 8-9).  While amended claim language remain broad, claimed sensing features may be interpreted in various ways.  For example, a distance adjacent groups of CI may have various interpretations as well.
	Thus, the prior art rejection is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16, 19-21, 23, 25-26, 28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”).
To claim 1, Liu teach a system for monitoring a sleep motion of a user in a venue, comprising: 
at least one sensor (WiFi device of Fig. 2) in the venue, wherein the at least one sensor comprises a wireless non-contact sensor having no physical contact with the user (Fig. 10a, no physical contact with user); 
a processor (inherent in the system of page 269 section 3.3) communicatively coupled to the at least one sensor; 

a set of instructions stored in the memory which, when executed by the processor (inherent in the system of page 269 section 3.3), causes the processor to perform: 
obtaining, based on the at least one sensor, a plurality of time series of sensing features (TSSF) associated with the sleep motion of the user in the venue (pages 267-268 section 1), wherein at least one TSSF of the plurality of TSSF is obtained by: 
communicating, based on the wireless non-contact sensor, a wireless signal in a wireless multipath channel of the venue (page 270 section 4.2), 
extracting a time series of channel information (TSCI) of the wireless multipath channel of the venue from the wireless signal (Figs. 1, 4-6, 8-9), and obtaining the at least one TSSF based on the TSCI (paragraphs 0267-0268, section 1); 
wherein obtaining the plurality of TSSF comprises:	computing a first TSSF based on the TSCI, wherein each sensing feature (SF) of the first TSSF comprises one of: a distance score, a Euclidean distance, a similarity score, a correlation, a covariance, or an inner product, based on two adjacent groups of channel information (CI) of the TSCI (pages 270-271, section 4.3, filter out fake peaks, a threshold to the minimum distance between two neighboring peaks based on human’s maximum possible breathing rate) and
computing a second TSSF comprising periodicity features associated with a periodicity of the sleep motion of the user (page 267, section 1; page 269, left column, the CSI amplitude of these four subcarriers exhibits an obvious periodic 
and monitoring the sleep motion of the user jointly based on the plurality of TSSF (pages 269-271 sections 3.3-4.3).



To claim 2, Liu teach claim 1.
Liu teach wherein: monitoring the sleep motion comprises monitoring at least one of the following of the user: sleep timings, sleep durations, sleep stages, sleep states, sleep quality, sleep apnea, sleep problems, or sleep disorders (pages 270-273 section 4.3-6.2).



To claim 16, Liu teach a system for monitoring a sleep motion of a user in a venue (as explained in response to claim 1 above).



To claim 19, Liu teach claim 16.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a time series of trend function of the second TSSF by lowpass 

To claim 20, Liu teach claim 16.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: monitoring the sleep motion of the user jointly by computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at least one of: a sleep quality score, a sleep quantity score, a timing, or a duration (pages 270-273 section 4.3-6.2).



To claim 21, Liu teach a method of a sleep monitoring system (as explained in response to claim 1 above).


To claim 23, Liu teach claim 21.
Liu teach further comprising: computing a time series of trend function of the second TSSF by lowpass filtering the second TSSF; computing a time series of detrended function of the second TSSF by subtracting the time series of trend function from the second TSSF; computing at least one detrended statistics based on the time series of detrended function of the second TSSF in a respective sliding time window, wherein the at least one detrended statistics comprises: a mean, a weighted mean, a variance, or a deviation; and monitoring the sleep motion of the user jointly by recognizing jointly a sleep stage of the user as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, a sleep problem, a sleep condition, or a sleep behavior, based on the at least one detrended statistics (as explained in responses to claims 1-2 above).
	
To claim 25, Liu teach claim 21.
Liu teach further comprising: monitoring the sleep motion of the user jointly by computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at least one of: a sleep quality score, a sleep quantity score, a timing, or a duration (as explained in responses to claims 2, 20 above).


To claim 26, Liu teach a server device of a sleep monitoring system (as explained in response to claim 1 above).

To claim 28, Liu teach claim 26.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a time series of trend function of the second TSSF by lowpass filtering the second TSSF; computing a time series of detrended function of the second TSSF by subtracting the time series of trend function from the second TSSF; computing at least one detrended statistics based on the time series of detrended function of the second TSSF in a respective sliding time window, wherein the at least one detrended statistics comprises: a mean, a weighted mean, a variance, or a deviation; and monitoring the sleep motion of the user jointly by recognizing jointly a sleep stage of the user as at least one of: REM, NREM light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, a sleep problem, a sleep condition, or a sleep behavior, based on the at least one detrended statistics (as explained in responses to claims 1-2 above).

To claim 30, Liu teach claim 26.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: monitoring the sleep motion of the user jointly by computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at least one of: a sleep quality score, a sleep quantity score, a timing, or a duration (as explained in responses to claims 2, 20 above).




Claim(s) 4, 6, 11-15, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the-shelf WiFi”) in view of Main et al. (US10314407).
To claim 4, Liu and Main teach claim 1.
Liu does teach vital signs correlating with sleep quality can further enable sleep stage detection (page 267, section 1), but Liu do not expressly disclose wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing, based on the plurality of TSSF, at least one of: a time series of sleep states, a time series of sleep stages, or a time series of sleep sub-stages, wherein at least one of the sleep stages is related to: rapid-eye-movement (REM) or non-REM (NREM).
Main teach an intelligent sleep system, wherein sleep stage such as REM or NREM can be determined based on position, posture, movement and vital signs, and wherein sleep stage can be classified based on heart rate and movement (column 3 lines 26-29, column 7 lines 16-45), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Main into the system of Liu, in order to further detail in sleep state analysis based on measured vital signs.

To claim 6, Liu and Main teach claim 4.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing each periodicity feature of the second TSSF based on at least one of the following of channel information (CI) of the TSCI in a sliding time window: an Official Notice is taken), each periodicity feature comprises at least one of: a frequency, a phase, a rate, a frequency index, a time period, or a time index (pages 270-271 section 4.3).

To claim 11, Liu and Main teach claim 4.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a time series of trend function of the second TSSF by lowpass filtering the second TSSF (despite lack of description of lowpass filtering, Liu does teach band-pass filtering in page 268 section I, page 272 section 5, and lowpass filter utilization is a signal processing step is well-known in the art, which would have been obvious to one of ordinary skill in the art to recognize and incorporate for particular filtering application by design preference, hence Official Notice is taken); computing a time series of detrended function of the second TSSF by subtracting the time series of trend function from the second TSSF (page 270 section 4.1, data calibration); and monitoring the sleep motion of the user by computing a sleep stage of the user jointly based on at least one of: the time series of detrended function of the second TSSF, or the first TSSF (pages 269-272 sections 3.3-6.1, filtering out noise, interference, and fakes).


Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing at least one detrended statistics based on the time series of detrended function of the second TSSF in a respective sliding time window, wherein the at least one detrended statistics comprises at least one of: a mean, a weighted mean, a variance, or a deviation (page 270 section 4.1 data calibration); and recognizing jointly, based on the at least one detrended statistics (pages 270-272 sections 4.3-5), the sleep stage as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, a sleep problem, a sleep condition, or a sleep behavior (page 267 section 1, enable sleep apnea diagnosis).

To claim 13, Liu teach claim 1.
Liu and Main teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: applying machine learning to learn a sleep classifier based on the plurality of TSSF, wherein the machine learning comprises at least one of supervised learning, unsupervised learning, semi-supervised learning, active learning, reinforcement learning, support vector machine, deep learning, feature learning, clustering, regression, or dimensionality reduction; and recognizing jointly, based on the sleep classifier, the sleep stage as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, the sleep problem, the sleep condition, or the sleep behavior (Liu, page 268 section 2, breathing rate, heart rate and statistics of sleep events are important indicators for evaluating one’s sleep quality, stress level and various health conditions, which can be track with traditional dedicated sensor, wearable 

To claim 14, Liu and Main teach claim 12
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: recognizing jointly the sleep stage as at least one of: REM, NREM, light sleep, deep sleep, sleep apnea, insomnia, hypersomnia, parasomnia, sleep disruption, nightmare, sleep walking, toss-and-turn, the sleep problem, the sleep condition, or the sleep behavior, when a sleep state of the user is recognized as ASLEEP (page 267 section 1, enable sleep apnea diagnosis).

To claim 15, Liu and Main teach claim 12.
Liu teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: computing a sleep analytics based on at least one of: any sleep stage, any sleep state, the first TSSF, the second TSSF, the plurality of TSSF, or any associated timing, wherein the sleep analytics comprises at least one of: a sleep quality score, a sleep quantity score, a timing, a duration, or a linear combination of ASLEEP periods with positive coefficients and AWAKE periods with negative coefficients (pages 270-273 section 4.3-6.2).

To claim 24, Liu teach claim 23.
Liu and Main teach further comprising: applying machine learning to learn a sleep classifier; and monitoring the sleep motion of the user jointly by recognizing jointly the sleep stage based on 

To claim 29, Liu teach claim 28.
Liu and Main teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: applying machine learning to learn a sleep classifier; and monitoring the sleep motion of the user jointly by recognizing jointly the sleep stage based on the sleep classifier, when a sleep state is recognized as ASLEEP (as explained in response to claim 24 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 18, 2022